UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:February 28, 2014 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-129388 REDTONE ASIA, INC. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 71-098116 (I.R.S. Tax I.D. No.) Unit 15A, Plaza Sanhe, No. 121 Yanping Road, JingAn District 200042 Shanghai, PRC (Address of Principal Executive Offices) (86) 61032230 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Non-accelerated filero Accelerated filero (do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of February 28, 2014, are as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value Transitional Small Business Disclosure Format (check one): Yeso No x REDtone Asia, Inc. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4T. CONTROL AND PROCEDURES 24 PART II - OTHER INFORMATION 24 ITEM 1. LEGAL PROCEEDINGS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4. [REMOVED AND RESERVED] 24 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 25 SIGNATURES 26 1 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS REDtone Asia, Inc. As of Quarter Ended February 28, 2014 (unaudited) TABLE OF CONTENTS Condensed Consolidated Balance Sheet as of February 28, 2014 (unaudited) and May 31, 2013 (Audited) 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Nine months ended February 28, 2014 and February 28，2013 (unaudited) 4 Condensed Consolidated Statement of Cash Flows (unaudited) for the Nine months ended February 28, 2014 and February 28，2013 5 Notes to the Condensed Consolidated Financial Statements (unaudited) 6–13 2 Table of Contents REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS At February 28, 2014 and May 31, 2013 February 28, 2014 May 31, 2013 (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ $ Inventories Accounts receivable Tax recoverable Other receivables and deposits Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Amount due from a related company Total assets $ $ Liabilities and stockholders’ equity Liabilities Current liabilities Deferred income $ $ Accounts payable Accrued expenses and other payables Amount due to a related company Taxes payable Total current liabilities Deferred tax liabilities Total liabilities Stockholders’ equity Common stock, US$0.0001 par value , 300,000,000 shares authorized; 282,315,325 shares issued and outstanding, respectively Additional paid in capital Retained earnings Accumulated other comprehensive income Equity attributable to shareholders of the Company Equity attributable to non-controlling interest - Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 3 Table of Contents REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three months and nine months ended February 28, 2014 and 2013 Three months ended Nine months ended Feb 28, 2014 Feb 28, 2013 Feb 28, 2014 Feb 28, 2013 Revenue $ $ $ Other income and gains $ Service costs ) $ ) ) ) Personnel cost ) $ ) ) ) Depreciation expense ) $ ) ) ) Amortization expense ) $ ) ) ) Administrative and other expenses ) $ ) ) ) Income before provision for income taxes Provision for income taxes ) $ ) ) ) Net income $ $ $ ) Share of loss by non-controlling interest - - Net income attributable to shareholders of the Company ) Other comprehensive income Total Gain/(loss) on foreign currency translation ) Share of other comprehensive income by non-controlling interest - - Other comprehensive income attributable to shareholders of the Company ) Total comprehensive income attributable to shareholders of the Company $ $ $ Earnings per share – basic - Weighted average number of shares See accompanying notes to the condensed consolidated financial statements. 4 Table of Contents REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended February 28, 2014 and 2013 Nine months ended February 28, Cash flows from operating activities Net income/(loss) before non-controlling interest $ $ ) Adjustments to reconcile net income/(loss) to net cash provided by operating activities: Amortization expense Depreciation expense Deferred tax ) ) Loss on disposal of property, plant and equipment - Changes in operating assets and liabilities: Decrease/(increase) in accounts receivable ) (Increase)/decrease in inventories ) (Increase) in other receivables and deposits ) ) (Increase) in tax recoverable ) ) Increase/(decrease) in deferred income ) (Decrease)/increase in accounts payable ) Increase in tax payables Increase in accrued liabilities and other payables Net cash provided by operating activities $ $ Cash flows from investing activities Purchase of property, plant and equipment ) ) Increase in amount due from a related company ) ) Sale/(purchase) of available-for-sale investment - Net cash used in acquisition of a subsidiary ) - Net cash (used in)/provided by investing activities $ ) $ Cash flows from financing activities Increase in amount due to related companies Net cash provided by financing activities $ $ Net increase in cash and cash equivalents Effect of exchange rate changes on cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $
